Citation Nr: 1125074	
Decision Date: 07/01/11    Archive Date: 07/14/11

DOCKET NO.  10-08 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a compensable disability rating for bilateral hearing loss.

2.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with depression.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel

INTRODUCTION

The Veteran served on active duty from June 1966 to June 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions in September 2008 and April 2009 of the above-referenced Department of Veterans (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss disability is manifested by an average 42.5 decibel loss with a speech recognition score of 94 percent in the right ear (Level I) and an average 50-decibel loss with a speech recognition score of 96 percent in the left ear (Level I).  No worse hearing acuity levels, and no exceptional pattern of hearing impairment, have been shown.

2.  The Veteran's PTSD with depression is manifested primarily by symptoms of depression, insomnia, nightmares, irritability, anger, hypervigilance, avoidance, startling easily, sense of detachment, distrust, and a Global Assessment of Functioning (GAF) score of 50; his psychiatric disorder has resulted in difficulty in establishing and maintaining effective work and social relationships, but not an inability to do so.  These symptoms demonstrate occupational and social impairment with no more than reduced reliability and productivity.  

3.  The Veteran reported that he has a high school education, and completed 1 year of college.  He was last employed in February 1999.  

4.  The Veteran does not have a service-connected disability rated at 60 percent or more; or two or more disabilities with at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more; and there is no evidence that his service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  

CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code (DC) 6100 (2010).

2.  The criteria for a disability rating in excess of 50 percent for PTSD with depression have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.126, 4.130, DC 9411 (2010).

3.  The criteria for TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 3.340, 3.341, 4.15, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, in a pre-adjudication letters dated in May 2008 and January 2009, the RO informed the Veteran of its duty to assist him in substantiating his claims under the VCAA, and the effect of this duty upon his claims.  These letters informed him of how disability ratings and effective dates are assigned.  See Dingess, 19 Vet. App. at 484.  This correspondence also him of the type of evidence that may reflect a worsening of his service-connected hearing loss and PTSD, including the nature and symptoms of the condition; the severity and duration of the symptoms; ongoing treatment records; recent Social Security determinations; statements from employers as to job performance, lost time or other information regarding how the condition affects his ability to work; and statements from people who have witnessed how the claimed disability affects him.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that VCAA notice in an increased rating claim need not be "veteran specific").  

Further, any timing defect of this correspondence was cured by the RO's subsequent readjudication of the Veteran's claims and issuance of statements of the case in December 2009 (hearing loss and PTSD with depression) and October 2010 (TDIU).  Thus, the Board concludes that all required notice has been given to the Veteran.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

The VA has also satisfied its duty to assist the Veteran in the development of his claims.  Relevant in-service and post-service treatment reports are of record.  Review of the record reveals the Veteran has been in receipt of Social Security Administration (SSA) benefits since 2006 (after reaching the age of 62 years).  While the RO did not obtain the associated records, additional development to do so in this case is unnecessary because those documents are not relevant to the claims currently being adjudicated.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that VA had no duty to request a Veteran's Social Security Administration (SSA) records when there was no specific allegation that the evidence, reports, or evaluations in conjunction with the SSA decision are relevant to the current claim and the SSA decision found in the record also does not identify testimony, documents, and/or medical reports relating to the Veteran's claim).  In this case the Veteran specifically stated that his receipt of SSA benefits was based on age and/or retirement, as opposed to disability.  Thus, no useful purpose would be gained in further delaying a decision in this case by requesting SSA records in this instance.  

The RO also obtained VA examinations in July 2008.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations obtained in this case are more than adequate, as the examiners considered all of the pertinent evidence of record (including the Veteran's statements), provided a complete rationale for the opinion, and relied on and cited to the records reviewed.  The examiners also addressed the rating criteria pertinent to the Veteran's service-connected hearing loss and PTSD with depression.

With respect to the hearing loss claim, a Compensation and Pension (C&P) hearing examination worksheet was revised to include a discussion of the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans, Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2010).  In Martinak v. Nicholson, 21 Vet. App. 447 (2007) the United States Court of Appeals for Veterans Claims (Court) held that, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455.

In this case, with the exception of difficulty understanding conversations, the VA examination reports do not note any particular complaints that the Veteran had as to the effect of his hearing loss on his daily activities and occupation.  However, in Martinak, the Court noted that, even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  Here, neither the Veteran nor his representative has alleged any prejudice caused by a deficiency in any examination conducted during the current appeal.  For these reasons, an additional VA examination is not necessary in this case prior to adjudication of the Veteran's claim for an increased evaluation for his bilateral hearing loss.

Thus, the Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  

II.  Law and Analysis for Increased Rating Claims

Disability evaluations are determined by comparing a veteran's present symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is considered when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of the recorded history of a disability is necessary in order to make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the regulations do not give past medical reports precedence over current findings where such current findings are adequate and relevant to the rating issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  However, where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has also held that staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

A.  Hearing Loss

The Veteran contends that his service-connected bilateral hearing loss is more disabling than is reflected in the current noncompensable disability rating.

Hearing loss is evaluated under DC 6100, which sets out the criteria for evaluating hearing impairment using puretone threshold averages and speech discrimination scores.  Numeric designations are assigned based upon a mechanical use of tables found in 38 C.F.R. § 4.85 (2010).  See Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Audiometric results are matched against Table VI to find the numeric designation, then the designations are matched with Table VII to find the percentage evaluation to be assigned for the hearing impairment.  To evaluate the degree of disability for service-connected hearing loss, the Rating Schedule establishes 11 auditory acuity levels, designated from Level I for essentially normal acuity, through Level XI for profound deafness.  38 C.F.R. § 4.85.  

The provisions of section 4.86 address exceptional patterns of hearing loss which are identified, as when each of the puretone thresholds at 1000, 2000, 3000, and 4000 hertz (Hz) is 55 decibels or more, or when the puretone threshold is 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz.  38 C.F.R. § 4.86.  

Applying the regulations to the facts in the case, the Board finds that the criteria for a compensable rating are not met.  The record includes a July 2008 audiological evaluation at which the Veteran reported his greatest difficulty was hearing conversation in background noise.  Puretone thresholds for the right ear were 25, 40, 50, and 55, decibels at 1000, 2000, 3000, and 4000 Hz, respectively, and for the left ear at the same frequencies were 25, 55, 55, and 65.  The results of the audiogram show an average puretone threshold of 42.5 decibels in the right ear and 50 decibels in the left ear.  Speech discrimination ability was 94 percent in the right ear and 96 percent in the left ear.  Exceptional patterns of hearing impairment were not indicated.  

Table VI indicates a numeric designation of Level I for both ears.  The point of intersection on Table VII reflects a level of hearing loss consistent with a noncompensable evaluation.  The claims folder contains no other audiological testing results during the appeal period.  

In this case, the criteria for the assignment of compensable disability are not met.  In reaching this conclusion, the Board has not overlooked the Veteran's contentions, his complaints to healthcare providers, or his written statements.  The Board as considered his assertions that his hearing loss is debilitating at a far greater percentage that 0 percent due to problems with communications, listening to television/radio and hearing traffic noise (See March 2010 VA Form 9).  Although there is no reason to doubt his difficulties, the Veteran's hearing loss disability is evaluated on the objective findings demonstrated during audiological examination.  The fact that his hearing acuity is less than optimal does not, by itself, establish entitlement to a compensable disability rating.  To the contrary, it is clear from the Rating Schedule that a compensable rating can be awarded only when loss of hearing has reached a specified measurable level.  That level of disability has not been demonstrated in the present case.  The "assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

Consequently, the criteria for the assignment of a compensable disability rating for the service-connected bilateral hearing loss are not met.  The current level of disability shown is encompassed by the rating assigned and, with due consideration to the provisions of 38 C.F.R. § 4.7, a higher (compensable) evaluation is not warranted at any time during the current appeal.  Hart, supra.  

B.  PTSD With Depression

The Veteran contends that his service-connected PTSD with depression is more disabling than reflected in the current 50 disability rating.

Under the General Rating Formula for Mental Disorders, a 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411 (2010).

A 70 percent evaluation requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

Included in the claims file in connection with the current claim for increase are VA outpatient treatment records dated from 2005 to 2007 including some records of continuing evaluation and treatment of the Veteran's psychiatric symptoms, medications prescribed, and a record of behavior observed by medical staff.  Pertinent symptoms consistently shown in these records include chronic insomnia and low motivation.  However these records also show the Veteran indicated an improvement in symptoms with medication.  Specifically in June 2005, the Veteran reported for his scheduled medication management follow-up appointment.  At that time he denied interval stressors and problems.  He noted that the medication had been effective in terms of stabilizing his mood and reducing his nervousness.  The most recent record dated in April 2007, shows there had been no interval change and no complaints offered.  He reported feeling better.  Overall, these records consistently show that the Veteran's affect was congruent with mood, speech was normal, thought processes were logical and goal-directed, and his insight and judgment were basically intact.  No examiner noted suicidal/homicidal ideation or observed delusions, hallucinations, or psychosis. 

The Veteran was referred for VA examination in July 2008.  The examiner reviewed the claims file and recounted the Veteran's medical history since the last examination in 2005.  The Veteran had no history of inpatient hospitalizations, but had seen a VA psychiatric on several occasions and prescribed medication, which he had continued at the same dose.  He chose not to continue with the counseling as he did not want to stir up traumatic memories.  However he did indicate that the medication helped him sleep better, made it easier to get along with other people, and helped with anger.  He also coped by avoiding situations that brought on anxiety and anger such as crowded or noisy places.  The frequency, severity and duration of psychiatric symptoms remained the same since the last examination.  

The Veteran's primary complaint seemed to be sleep disturbance.  He reported that since his return from Vietnam his sleep had been poor and initially he would become violent smacking his wife.  Currently, the Veteran reports sleep disturbance/nightmares occurring 3 times per week, although during stressful periods he had them more often.  On the other hand, he notes that sometimes days or weeks could go by without any dreams.  The Veteran reported that he is no longer violent in his sleep, but still wakes up with sweating and anxiety.  He also reported a history of anger and violence in the past, but with age and the help of medication he has been able to walk away.  He also reported occasional depression brought on by traumatic memories and his wife's death. 

In terms of his relationships with others, the Veteran had been retired since 1999.  At that time he took an early retirement to care for his second wife who passed away from liver cancer in 2003.  There has been no employment since that time.  Prior to that he was married to his first wife for about 24 years before divorcing.  He acknowledged that his violent tendencies had created problems in his first marriage.  Over the last few years he has been seeing a woman on the weekends.  Although his relationship with his adult daughter was no good, he spoke with his adult son on a weekly basis and visits him.  He still has a few friends, but described the quality of the relationships as poor.  With the exception of fishing the Veteran has no leisure pursuits.  The Veteran indicated that he did not get along with people and did not want to go to work, but continued to do so for 34 years because of his responsibilities.  

On examination the Veteran was casually dressed, neat in appearance, but guarded.  His affect was irritable and his mood was both dysphoric and irritable.  During the interview it was difficult for him to express his feelings or give specific information about the questions asked.  Nevertheless his speech was coherent with normal rate and volume.  His thought process was organized and his thought content had symptoms of PTSD, sleep disturbance, nightmares, anger, hypervigilance, avoidance, startling easily, sense of detachment, and distrust.  However with medication and an avoidance mechanism, there was some improvement in anger and sleep.  The Veteran also had intermittent depression and isolation, contributed by the death of his wife 5 years ago.  There were no homicidal/suicidal thoughts.  His personally hygiene was good and he was able to perform and maintain basic activities of daily living.  The Veteran was oriented to time, place, and person.  His concentration and memory were within normal limits.  There were no obsessions, panic attacks, hallucinations or delusions.  The clinical impression was chronic PTSD and secondary depression.  A GAF score of 50 was assigned.  

The Board notes that, aside from this examination, there is no objective indication that the Veteran has sought or received any ongoing treatment for his PTSD with depression.  In fact, the remaining evidence of record includes an September 2009 VA outpatient medication management note which reflects that the Veteran reported his PTSD symptoms had actually improved over the past months and that the medication prescribed was helpful.  While he continued to have problems sleeping, which he considered the cause of his continuing irritability, he was sleeping better.  While the Veteran admitted that he still had symptoms, he stated that he did not wish to talk about them.  

By applying the Veteran's psychiatric symptomatology to the rating criteria noted above, it is apparent that his PTSD with depression does not more nearly approximate the criteria for a 70 percent or higher rating.  The clinical findings of record describe experiences, thoughts, and emotions due to PTSD that have a noticeable impact on the Veteran's interpersonal relationships, particularly those within his immediate family.  While the Board does not discount the effect of PTSD on the Veteran's daily life, the evidence suggests that he has been able to control his symptoms to a large degree.  He has required no additional outpatient psychiatric treatment, medications, or hospitalizations.  The Board feels compelled to emphasize the clinical findings in both the 2008 VA examination report and 2009 VA outpatient treatment record, which imply that the Veteran's symptoms are less disabling through the use of prescription medications.  In fact, overall, the evidence shows that he functions reasonably well.  

Indeed, few, if any, of the criteria for a 70 percent rating have been met.  Rather, his symptoms of depression and chronic sleep impairment are adequately compensated by the current 50 percent rating under DC 9411.  Although the record shows a clear connection between the PTSD with depression and interference with the Veteran's social interaction and ability to enjoy life, it does not show that he necessarily has increased difficulty with, or an inability to, establish and maintain effective relationships.  The Board acknowledges the Veteran's history of anger, irritability and physical altercations, but notes that he has no recent violent behavior.  While the Veteran's anger is obviously a relevant consideration in evaluating the extent of psychiatric disability, it is only one factor and may not be given decisive effect in determining the outcome of the appeal without regard to the other relevant factors specified in the law and regulations.  Here, the evidence fails to demonstrate that the Veteran's past history resulted in a sustained inability to function independently, appropriately, and effectively.  Such findings are consistent with the rating criteria required for the assignment of a 50 percent evaluation, and do not approximate the criteria required for the assignment of a 70 percent or higher evaluation.

The Board also finds it probative that despite his symptoms he has the ability to establish and maintain effective relationships, both in the context of obtaining medical care and in a maintaining relationship with his adult son.  There is also no evidence that, prior to his retirement, he had significant decreases in work efficiency.  Although the Veteran has not worked since 1999, the record shows that his unemployment was occasioned by his retirement after 34 years of employment to care for his sick spouse.  Therefore, any concerns expressed about the Veteran's relationships, and his own perception of himself as isolating, show a difficulty, rather than a complete inability, to establish and maintain effective relationships indicative of a 70 percent rating.  

Other symptoms required for a higher 70 evaluation are neither complained of nor observed by medical health care providers, including obsessional rituals, illogical, obscure, or irrelevant speech, impaired impulse control, or suicidal/homicidal ideations.  The medical evidence demonstrates that the Veteran presented with appropriate affect.  There is no evidence of psychotic symptoms or cognitive deficits.  In general he was appropriately groomed and able to take care of himself physically.  The evidence also does not show spatial disorientation - the substantial weight of the evidence shows that he was alert and oriented in all spheres.  

In reaching this determination, the Board notes that the VA physician, who evaluated the Veteran to assess the nature, extent and severity of his service-connected PTSD with depression, provided a GAF score of 50, which denotes serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social and occupational functioning (e.g., no friends, unable to keep a job).  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996).  Therefore, this GAF score is consistent with the symptomatology noted, and does not provide a basis for assignment of a higher rating for the Veteran's PTSD with depression.  While such a GAF score arguably suggests a greater level of impairment than is contemplated by the current 50 percent rating, the Veteran has manifested none of the symptoms typically considered indicative of that level of impairment.  Simply stated, when considered in light of the actual symptoms demonstrated, the assigned GAF score does not provide a basis, alone, for assignment of a higher rating for the Veteran's PTSD with depression.  

The Board has also carefully considered the Veteran's contentions in making this decision.  However, inasmuch as the objective evidence does not otherwise substantiate the subjective complaints, his assertions do not suffice to assign a higher rating for PTSD with depression.  The current level of disability shown is encompassed by the rating assigned and, with due consideration to the provisions of 38 C.F.R. § 4.7, a higher evaluation is not warranted at any time during the current appeal.  Hart, supra.  

C.  Extraschedular Considerations and Conclusion

Finally, there is no indication that the schedular criteria are inadequate to evaluate the Veteran's service-connected hearing loss and PTSD with depression.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The evidence also does not establish that the Veteran's service-connected hearing loss and PTSD with depression cause marked interference with employment (i.e., beyond that contemplated in the assigned evaluation).  Moreover, it does not establish that his hearing loss and PTSD with depression necessitate frequent periods of hospitalization.  While higher ratings are available for both disabilities, the Veteran simply does not meet those criteria.  In light of the foregoing, the claim does not present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  Therefore, the Board is not required to remand this matter to the RO for consideration of an extra-schedular rating under the procedurals outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Consequently, the preponderance of the evidence is against both claims, and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b) (West 2002).

III.  Law and Analysis -TDIU

Generally, total disability will be considered to exist when there is present any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.

Total disability ratings are authorized for any disability or combination of disabilities for which the Schedule for Rating Disabilities prescribes a 100 percent disability evaluation, or, with less disability, if certain criteria are met.  Id.  Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

In exceptional circumstances, where the Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).

In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may not be given to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  

Here, the Veteran, who was last employed as a factory worker data in 1999, has filed for TDIU, contending that his service-connected disabilities preclude him maintaining any sort of employment.

Service connection is currently in effect for the following disabilities: PTSD with depression, rated as 50 percent disabling; bilateral tinnitus, rated as 10 percent disabling and bilateral hearing loss and elbow scarring, both rated as 0 percent disabling.  The combined rating for the service-connected disabilities is 60 percent.  Thus, the Veteran does not meet the schedular requirements for TDIU under 38 C.F.R. § 4.16(a), in that he does not have a combined rating of at least 70 percent, with at least one disability rated at 40 percent or greater.

With the exception of the ratings assigned for service-connected PTSD and bilateral hearing loss (addressed above), the ratings assigned for the remaining service-connected disabilities, and the combined rating are not now in dispute.

While the Board acknowledges the Veteran's assertions and his functional impairment due to his service-connected disabilities, the evidence must still show that he is unable to pursue a substantially gainful occupation due to his service-connected disabilities.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Given the Veteran's occupational background and education, it cannot necessarily be concluded that he is unemployable given the current manifestations of his service-connected disabilities.  

In his VA Form 21-8940, the Veteran reported that he has a high school education and completed 1 year of college.  He was last employed as maintenance worker in a factory in 1999.  He indicated that he was having more trouble with PTSD symptoms since the events of September 11, 2001, and the Gulf wars.  

A VA Form 21-4192 (Request for Employment Information In Connection With Claim for Disability Benefits) shows that the Veteran was employed by Owens Corning from September 10, 1964 to February 27, 1999.  According to the employer, the Veteran worked 40 hours a week performing buildings and grounds work and that no concessions were made for him in this employment by reason of age or disability.  This document in no way suggests that the Veteran was asked to leave because of any service-connected disability or because of excessive absence from work.  In fact, the form indicates that the Veteran had lost no time from work due to disability during the 12 months preceding his last date of employment.  The reason for termination was the Veteran's retirement. 

In July 2008, the Veteran underwent VA examinations to assess the current state of his service-connected disabilities and their impact on his employability.  In general, the clinical evaluations were negative for any significant problems and offered no indication that service-connected disabilities rendered him unable to work at a substantially gainful occupation.  

Specifically during VA psychiatric examination the Veteran reported that he had been retired since 1999 after taking an early retirement to care for his second wife who passed away from liver cancer in 2003.  There has been no employment since that time.  The examiner noted the Veteran's PTSD affected him socially and in all aspects of his life including his interactions with people.  It affected his achieving goals of getting a college education, family relationships, judgment, thinking, and mood.  Nonetheless the Veteran worked well until 1999 for about 34 years to pay bills even though it was unpleasant.  The examiner did not otherwise indicate that the Veteran's service-connected PTSD precluded him from securing or following a substantially gainful occupation.  

Further, none of the remaining medical records suggest an increase in disability had occurred since the 2008 examination findings, nor do they ascribe an inability to work due to the Veteran's service-connected PTSD.  In fact, the Veteran has not reported receiving any recent psychiatric treatment (other than the treatment mentioned above, the records of which are in the file).  

Regarding his hearing loss disability, the Veteran reported difficulty hearing conversation in background noise.  The clinical evaluation was negative for any significant problems and offered no indication that the service-connected hearing loss rendered him unable to work at a substantially gainful occupation.  Review of the claims file shows the Veteran is not currently undergoing treatment for bilateral hearing loss, nor has he contended otherwise.  

In this case, there is no medical evidence showing that the Veteran's circumstances are so exceptional as to warrant a grant of a TDIU under the provisions of section 4.16(b).  

Taking into account his education and occupational background, it cannot necessarily be concluded that the Veteran is unemployable given the current manifestations of his service-connected disabilities.  Clearly, the service-connected PTSD is productive of a great degree of disability, as indicated by the 50 percent rating assigned.  However, there is no indication in the record that the disability involves factors that are not reflected in the Rating Schedule, or that impair the Veteran's ability to work to a greater degree than recognized.  There is no disputing his service-connected PTSD interferes with and, indeed, perhaps even altogether precludes some types of work.  Moreover, the Veteran attributes the majority of his struggles at work to psychiatric symptoms however, by his own admission, his unemployment was precipitated by voluntary retirement to care for an ill spouse following 34 years of continuous employment.  

The Veteran's remaining service-connected disabilities, namely the tinnitus, hearing loss, and elbow scarring are not significantly disabling from an industrial standpoint.  There is no medical evidence of record which shows the Veteran has sought regular medical treatment for these disabilities or that they preclude him from securing or following substantially gainful employment.  Moreover, the Veteran has submitted no documentary evidence showing that his service-connected disabilities have resulted in unemployability.  While they clearly have some negative impact on his ability to work, there is no indication that all employment is beyond his capacity, either in the actual performance or in moving to and from such employment.  

Finally, in reaching these conclusions, the Board has not overlooked the Veteran's contentions, his complaints to healthcare providers, or his written statements.  The Board also acknowledges that he is competent to provide evidence as to the observable symptoms of his disabilities, and the impact that they have on his daily life.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Nevertheless, TDIU cannot be granted in the absence of a finding by a medical professional that the Veteran is precluded from employment due to his service-connected disabilities.  No such opinion is present in the claims file. 

Here, the Veteran, as a layperson, cannot render an opinion as to whether he is precluded from gainful employment by his service-connected disabilities.  While he can report on the observable symptoms, he has presented no evidence that he has the expertise needed to render an opinion as to the impact that these conditions have upon his ability to work.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Because the Veteran is not working and claims a higher, TDIU rating, the Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension (C&P) Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  See Barringer v. Peake, 22 Vet. App. 242 (2008).  The record reflects that he has not required frequent hospitalization for any service-connected disability, and that the manifestations of his disabilities are not in excess of those contemplated by the assigned ratings.  Further, although he experiences occupational impairment, there is no indication in the record that the average industrial impairment from his disabilities is in excess of that contemplated by the assigned ratings.  The Court has held that, "if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Thun v. Peake, at 115.  Therefore, the Board has concluded that referral of this case for extra-schedular consideration is not in order.

The Board in no way wishes to minimize the nature and extent of the Veteran's overall disability, but, based on the evidence of record as discussed herein, the Board must conclude that the evidence of record does not support his claim that his service-connected disabilities alone are sufficient to produce unemployability.  Although they combine to produce significant impairment, the evidence does not reflect gainful employment is precluded solely because of them.  To the extent to which he is limited by his service-connected disabilities, such limitations are contemplated and being compensated by the 60 percent combined disability rating currently assigned.  Accordingly, a TDIU is not warranted.  38 C.F.R. § 4.16(b) (2010).

Because a preponderance of the evidence is against assigning a TDIU in this case, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b).

ORDER

Entitlement to a compensable disability rating for bilateral hearing loss is denied.

Entitlement to an evaluation in excess of 50 percent for PTSD with depression is denied.

Entitlement to a TDIU is denied.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


